Per curiam.
The Court having reviewed the Notice of Compliance with Conditions submitted by the Office of the General Counsel of the State Bar of Georgia, and it appearing that Fred T. Hanzelik (State Bar No. 323950) has complied with all of the conditions for reinstatement following his suspension by this Court, see In the Matter of Hanzelik, 294 Ga. 727 (755 SE2d 758) (2014), it is hereby ordered that Fred T. Hanzelik be reinstated to the practice of law in the State of Georgia.

Reinstated.


All the Justices concur.